COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTION

Cause number:            01-15-00168-CR
Style:                   George Ray Micheaux v. The State of Texas
Date motion filed*:      November 6, 2015
Type of motion:          State’s Second Motion for Extension of Time to File Brief
Party filing motion:     Appellee
Document to be filed:    Appellee’s Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                   July 27, 2015
       Number of extensions granted:             1        Current Due Date: October 27, 2015
       Date Requested:                      November 26, 2015

Ordered that motion is:
       Granted
             If document is to be filed, document due: November 30, 2015
                   No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       On July 31, 2015, the Clerk of this Court granted the State’s first extension, but warned
       counsel that no further extensions would be granted. Because counsel contends that he
       needs to confer with the trial attorney on this case who returned from maternity leave
       on October 26, 2015, the State’s second motion for an extension of time to file its
       appellee’s brief is granted, but no further extensions will be granted. Accordingly, if
       appellee’s brief is not filed by November 30, 2015, the case may be set at issue and
       considered for submission on the appellant’s brief only. See TEX. R. APP. P. 4.1(a),
       38.6(d), 38.9(a).

Judge’s signature: /s/ Laura Carter Higley
                   

Date: November 10, 2015
November 7, 2008 Revision